[amendedandrestated2014om001.jpg]
AMENDMENT AND RESTATEMENT OF THE VECTRUS, INC. 2014 OMNIBUS INCENTIVE PLAN
(Effective as of May 7, 2020) ARTICLE I ESTABLISHMENT, PURPOSE, AND DURATION 1.1
Establishment. Vectrus, Inc., an Indiana corporation (hereinafter referred to as
the “Company”), has established an incentive compensation plan known as the
Vectrus, Inc. 2014 Omnibus Incentive Plan, as amended and restated (hereinafter
referred to as the “Plan”), as set forth in this document. The Plan permits the
grant of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights (SARs), Restricted Stock, Restricted Stock Units and Other Awards. The
Plan first became effective September 27, 2014 (the “Effective Date”). The Plan
shall remain in effect as provided in Section 1.3 hereof. 1.2 Purpose of the
Plan. The purpose of the Plan is to promote the long-term interests of the
Company and its shareholders by strengthening the Company’s ability to attract
and retain Employees of the Company and its Affiliates and members of the Board
of Directors upon whose judgment, initiative, and efforts the financial success
and growth of the business of the Company largely depend, and to provide an
additional incentive for such individuals through share ownership and other
rights that promote and recognize the financial success and growth of the
Company and create value for shareholders. 1.3 Duration of the Plan. The Plan
commenced as of the Effective Date, as described in Section 1.1 hereof, and
shall remain in effect, subject to the right of the Compensation and Personnel
Committee of the Board, (the “Committee”) to amend or terminate the Plan at any
time pursuant to Article 13 hereof, until all Shares subject to it shall have
been purchased or acquired according to the Plan’s provisions. ARTICLE II
DEFINITIONS Whenever used in the Plan, the following terms shall have the
meanings set forth below, and when the meaning is intended, the initial letter
of the word shall be capitalized. 2.1 “Acceleration Event” shall be deemed to
have occurred, to the extent allowed under applicable law or regulatory filings,
(i) for Awards granted on or after October 6, 2015, as of the first day that any
one or more of the following conditions described in Sections 2.1.1, 2.1.2,
2.1.3, 2.1.4 and 2.1.5 have been satisfied and (ii) for Awards granted prior to
October 6, 2015, as of the first day that any one or more of such conditions
have been satisfied, except that a twenty percent (20%) threshold shall apply
instead of thirty percent (30%) in Sections 2.1, 2.1.2 and 2.1.5. 1  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om002.jpg]
2.1.1 a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Exchange Act disclosing that any
Person, other than the Company or a Subsidiary or any employee benefit plan
sponsored by the Company or a Subsidiary (or related trust), is the Beneficial
Owner directly or indirectly of thirty percent (30%) or more of the outstanding
Shares; 2.1.2 any Person, other than the Company or a Subsidiary, or any
employee benefit plan sponsored by the Company or a Subsidiary (or related
trust), shall purchase shares pursuant to a tender offer or exchange offer to
acquire any Shares (or securities convertible into Shares) for cash, securities
or any other consideration, provided that after consummation of the offer, the
Person in question is the Beneficial Owner, directly or indirectly, of thirty
percent (30%) or more of the outstanding Shares (calculated as provided in
paragraph (d) of Rule 13d-3 under the Exchange Act in the case of rights to
acquire Shares); 2.1.3 the consummation of: (a) any consolidation, business
combination or merger involving the Company, other than a consolidation,
business combination or merger involving the Company in which holders of Shares
immediately prior to the consolidation, business combination or merger (x) hold
fifty percent (50%) or more of the combined voting power of the Company (or the
corporation resulting from the consolidation, business combination or merger or
the parent of such corporation) after the merger and (y) have the same
proportionate ownership of common stock of the Company (or the corporation
resulting from the consolidation, business combination or merger or the parent
of such corporation), relative to other holders of Shares immediately prior to
the consolidation, business combination or merger, immediately after the
consolidation, business combination or merger as immediately before; or (b) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company;
2.1.4 there shall have been a change in a majority of the members of the Board
within a 12-month period unless the election or nomination for election by the
Company’s shareholders of each new director during such 12-month period was
approved by the vote of two-thirds of the directors then still in office who (x)
were directors at the beginning of such 12-month period or (y) whose nomination
for election or election as directors was recommended or approved by a majority
of the directors who were directors at the beginning of such 12-month period; or
2.1.5 any Person, other than the Company or a Subsidiary or any employee benefit
plan sponsored by the Company or a Subsidiary (or related trust), becomes the
Beneficial Owner of thirty percent (30%) or more of the Shares. 2.2 “Affiliate”
means any Subsidiary and any other Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Person specified. 2  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om003.jpg]
2.3 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Converted Awards and Other Awards. 2.4 “Award Agreement”
means either (i) an agreement entered into by the Company and a Participant
setting forth the terms and provisions applicable to Awards granted under this
Plan, or (ii) a statement issued by the Company to a Participant describing the
terms and conditions of such Award. 2.5 “Beneficial Owner” shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act. 2.6 “Board” or “Board of Directors” means the Board of
Directors of the Company. 2.7 “Code” means the U.S. Internal Revenue Code of
1986, as amended from time to time. 2.8 “Committee” means the Compensation and
Personnel Committee of the Board. 2.9 “Company” means Vectrus, Inc., an Indiana
corporation, and any successor thereto as provided in Article 15 herein;
provided, however, that for purposes of grants made under a Predecessor Plan,
Company shall mean the Predecessor Corporation, as applicable, as the original
grantor. 2.10 “Converted Award” means Nonqualified Stock Options, Incentive
Stock Options, SARs, Restricted Stock, Restricted Stock Units and Other Awards
granted in replacement of awards that were originally granted to a Participant
under a Predecessor Plan. 2.11 “Covered Employee” means a Participant who is a
“Covered Employee,” as defined in Code Section 162(m) and the regulations
promulgated under Code Section 162(m), or any successor statute. 2.12 “Director”
means any individual who is a member of the Board of Directors. 2.13 “Employee”
means any employee of the Company or its Affiliates. 2.14 “Exchange Act” means
the Securities Exchange Act of 1934, as amended from time to time, or any
successor act thereto. 2.15 “Fair Market Value” means a price that is based on
the opening, closing, actual, high, low, or average selling prices of a Share on
the New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Such definition of Fair Market Value may differ
depending on whether Fair Market Value is in reference to the grant, exercise,
vesting, or settlement or payout of an Award. If, however, the accounting
standards used to account for equity awards granted to Participants are
substantially modified subsequent to the Effective Date of the Plan, the
Committee shall have the ability to determine an Award’s Fair Market Value based
on the relevant facts and 3  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om004.jpg]
circumstances. If Shares are not traded on an established stock exchange, Fair
Market Value shall be determined by the Committee based on objective criteria.
2.16 “Freestanding SAR” means a SAR that is granted independently of any
Options, as described in Article 7 herein. 2.17 “Full Value Award” means an
Award other than an Option granted with an Option Price equal to at least Fair
Market Value on the date of grant or a SAR with a Grant Price equal to at least
Fair Market Value on the date of grant. 2.18 “Grant Price” means the amount to
which the Fair Market Value of a Share is compared pursuant to Section 7.6 to
determine the amount of payment that should be made upon exercise of a SAR. 2.19
“Incentive Stock Option” or “ISO” means an Option that meets the requirements of
Code Section 422, or any successor provision, and that is not designated as a
Nonqualified Stock Option. 2.20 “Insider” means an individual who is, on the
relevant date, an officer, Director, or more than ten percent (10%) Beneficial
Owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Board or the
Committee in accordance with Section 16 of the Exchange Act. 2.21 “Non-Employee
Director” means a Director who is not an employee of the Company or an Affiliate
of the Company. 2.22 “Nonqualified Stock Option” or “NQSO” means an Option that
is not intended to meet the requirements of Code Section 422, or that otherwise
does not meet such requirements. 2.23 “Option” means an Incentive Stock Option
or a Nonqualified Stock Option to purchase Shares, as described in Article 6
herein. 2.24 “Option Price” means the price at which a Share may be purchased by
a Participant pursuant to an Option. 2.25 “Other Award” means an Award granted
to a Participant pursuant to Article 9 herein. 2.26 “Participant” means an
Employee or Director who has been selected to receive an Award or who has an
outstanding Award granted under the Plan. 2.27 “Performance-Based Compensation”
means an Award that is qualified as Performance-Based Compensation under Code
Section 162(m). 2.28 “Performance Period” means the period of time during which
the performance goals must be met in order to determine the amount of payout
and/or vesting with respect to an Award. 2.29 “Period of Restriction” means the
period when Restricted Stock or Restricted Stock Units are subject to a
substantial risk of forfeiture (based on the passage of time, the achievement of
performance goals, or upon the occurrence of other events as determined by the
Committee, at its discretion) and transfer restrictions, as provided in Article
8 herein. 4  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om005.jpg]
2.30 “Person” shall have the meaning given in Section 3(a) (9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof. 2.31 “Plan Year”
means the fiscal year of the Company. 2.32 “Plan” means the Vectrus, Inc. 2014
Omnibus Incentive Plan, as may be amended from time to time; provided, however,
that for purposes of grants made under a Predecessor Plan, Plan shall mean a
Predecessor Plan, as it existed on the date of such grant. 2.33 “Predecessor
Corporation” means Exelis Inc. and ITT Corporation. 2.34 “Predecessor Plan”
means the Exelis Inc. 2011 Omnibus Incentive Plan and the ITT 2003 Equity
Incentive Plan. 2.35 “Restricted Stock” means an Award granted to a Participant
pursuant to Article 8 herein. 2.36 “Restricted Stock Unit” means an Award
granted to a Participant pursuant to Article 8 herein. 2.37 “Share” means a
share of common stock of the Company, $0.01 par value per share. 2.38 “Stock
Appreciation Right” or “SAR” means an Award granted to a Participant pursuant to
Article 7 herein. 2.39 “Subsidiary” means any corporation, partnership, joint
venture, limited liability company, or other entity (other than the Company) in
an unbroken chain of entities beginning with the Company if each of the entities
other than the last entity in the unbroken chain owns at least fifty percent
(50%) of the total combined voting power in one of the other entities in such
chain. 2.40 “Tandem SAR” means a SAR that is granted in connection with a
related Option pursuant to Article 7. ARTICLE III ADMINISTRATION 3.1 General.
The Committee shall be responsible for administering the Plan. The Committee may
employ attorneys, consultants, accountants, and other persons, and the
Committee, the Company, and its officers and Directors shall be entitled to rely
upon the advice, opinions, or valuations of any such persons. All actions taken
and all interpretations and determinations made by the Committee shall be final
and binding upon the Participants, the Company, and all other interested
persons. 3.2 Authority of the Committee. The Committee shall have full and
exclusive discretionary power to interpret the terms and the intent of the Plan
and to determine eligibility for Awards and to adopt such rules, regulations,
and guidelines for administering the Plan as the Committee may deem necessary or
proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions and, subject to Section
4.3 and Article 13, 5  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om006.jpg]
adopting modifications and amendments to the Plan or any Award Agreement,
including without limitation, any that are necessary to comply with the laws of
the countries in which the Company and its Affiliates operate. Notwithstanding
the foregoing, the Committee may only accelerate the vesting, distribution or
payout of an Award in connection with an adjustment pursuant to Section 4.3,
death, disability or an Acceleration Event. 3.3 Delegation. The Committee may
delegate to one or more of its members or to one or more agents or advisors such
administrative duties as it may deem advisable, and the Committee or any person
to whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following: (a) designate
Employees and Directors to be recipients of Awards; and (b) determine the size
of the Award; provided, however, the Committee shall not delegate such
responsibilities to any such officer for Awards granted to an Employee that is
considered an elected officer of the Company. 3.4 General. The Committee shall
be responsible for administering the Plan. The Committee may employ attorneys,
consultants, accountants, and other persons, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested persons. ARTICLE IV SHARES
SUBJECT TO THE PLAN AND MAXIMUM AWARDS 4.1 Number of Shares Available for
Awards. Subject to adjustment as provided in Section 4.3 herein, the number of
Shares hereby reserved for issuance after December 31, 2014 to Participants
under the Plan shall be two million, six hundred twenty-five thousand
(2,625,000). For purposes of the prior sentence, Shares subject to Converted
Awards shall not be considered available for issuance under the Predecessor
Plan. Any Shares related to Awards (including Converted Awards) that terminate
by expiration, forfeiture, cancellation, or otherwise without the issuance of
such Shares, are settled in cash in lieu of Shares, or are exchanged with the
Committee’s permission for Awards not involving Shares, shall be available again
for grant under the Plan. Notwithstanding the foregoing, (a) upon the exercise
of a stock-settled Stock Appreciation Right or net-settled Option, the number of
Shares subject to the Award (or portion of the Award) that is then being
exercised shall be counted against the maximum aggregate number of Shares that
may be issued under the Plan as provided above, on the basis of one Share for
every Share subject thereto, regardless of the actual number of Shares issued
upon exercise, (b) any Shares withheld with respect to an Award (or, with
respect to Restricted Stock, returned) in satisfaction of tax withholding
obligations shall be counted as Shares issued and (c) any Shares tendered in
satisfaction of tax withholding obligations or an Option exercise price or
repurchased by the Company with proceeds collected in connection with the
exercise of an 6  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om007.jpg]
Option may not be added back to the maximum aggregate number of Shares that may
be issued under the Plan. Subject to adjustment as provided in Section 4.3
herein, the number of Shares hereby reserved for issuance under the Plan for
Full Value Awards granted after December 31, 2014 shall not exceed one million
two hundred thousand (1,200,000). In addition, any Shares related to Full Value
Awards (including Converted Awards that are Full Value Awards) that terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares, are settled in cash in lieu of Shares, or are exchanged with the
Committee’s permission for Awards not involving Shares, shall be available again
for grant of Full Value Awards under the Plan. All of the reserved Shares may be
used as ISOs. The Shares available for issuance under the Plan may be authorized
and unissued Shares or treasury Shares. The following limits (“Award Limits”)
shall apply to Awards (other than Converted Awards), dividends and dividend
equivalent intended to qualify as Performance-Based Compensation:  Options: The
maximum aggregate number of Shares that may be granted in the form of Options,
pursuant to any Award granted in any one Plan Year to any one Participant shall
be eight hundred thousand (800,000).  SARs: The maximum number of Shares that
may be granted in the form of Stock Appreciation Rights, pursuant to any Award
granted in any one Plan Year to any one Participant shall be eight hundred
thousand (800,000).  Restricted Stock or Restricted Stock Units: The maximum
aggregate grant with respect to Awards of Restricted Stock or Restricted Stock
Units granted in any one Plan Year to any one Participant shall be four hundred
thirty thousand (430,000).  Other Awards: The maximum aggregate number of
Shares with respect to which Other Awards may be granted in any one Plan Year to
any one Participant shall be four hundred thirty thousand (430,000) and the
maximum aggregate cash that may be payable with respect to Other Awards granted
in any one Plan Year to any one Participant shall be six million ($6,000,000)
dollars.  Dividends and Dividend Equivalents: The maximum aggregate value of
cash dividends (other than large, nonrecurring cash dividends) or dividend
equivalents that any one Participant may receive pursuant to Awards in any one
Plan Year shall not exceed one million, five hundred thousand ($1,500,000)
dollars. 4.2 Non-Employee Director Limitations. The maximum grant date fair
value of Awards granted during a single fiscal year to any Non-Employee
Director, together with all cash fees paid during the fiscal year in respect of
the Non-Employee Director’s service as a member of the 7  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om008.jpg]
Board and any Board committees, shall not exceed $500,000 in total value
(calculating the value of any such Awards based on the grant date fair value of
such Awards for financial reporting purposes). 4.3 Adjustments in Authorized
Shares. In the event of any equity restructuring (within the meaning of FASB
Accounting Standards Codification (ASC) 718 (formerly FAS 123R) that causes the
per share value of Shares to change, such as a stock dividend, stock split, spin
off, rights offering, or recapitalization through a large, nonrecurring cash
dividend, the Committee shall cause there to be made an equitable adjustment to:
(a) the number and, if applicable, kind of shares that may be issued under the
Plan or pursuant to any type of Award under the Plan, (b) the Award Limits, (c)
the number and, if applicable, kind of shares subject to outstanding Awards and
(d) as applicable, the Option Price or Grant Price of any then outstanding
Awards. In the event of any other change in corporate structure or
capitalization, such as a merger, consolidation, any reorganization (whether or
not such reorganization comes within the definition of such term in Section 368
of the Code) or any partial or complete liquidation of the Company, the
Committee, in its sole discretion, in order to prevent dilution or enlargement
of Participants’ rights under the Plan, shall cause there to be made such
equitable adjustments described in the foregoing sentence. Any fractional shares
resulting from adjustments made pursuant to this Section 4.3 shall be
eliminated. Any adjustment made pursuant to this Section 4.3 shall be conclusive
and binding for all purposes of the Plan. Except to the extent it would
unintentionally cause Performance Based Compensation to fail to qualify for the
performance based exception to Code Section 162(m), appropriate adjustments may
also be made by the Committee in the terms of any Awards under the Plan to
reflect such changes or distributions and to modify any other terms of
outstanding Awards on an equitable basis, including modifications of performance
goals and changes in the length of Performance Periods. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan. Subject to the provisions of Article 12,
without affecting the number of Shares reserved or available hereunder, the
Committee may authorize the issuance or assumption of benefits under this Plan
in connection with any merger, consolidation, acquisition of property or stock,
share exchange, amalgamation, reorganization or similar transaction upon such
terms and conditions as it may deem appropriate; provided, however, that no such
issuance or assumption shall be made without affecting the number of Shares
reserved or available hereunder if it would prevent the granting of ISOs under
the Plan. 4.4 Minimum Vesting for Equity Awards. Except in the event of the
death, disability or, for Awards granted prior to May 13, 2016, retirement of
the Employee, a Converted Award or replacement of an Award, or in connection
with an adjustment pursuant to Section 4.3 or an Acceleration Event, Awards
granted to an Employee under the Plan shall be subject to a minimum vesting
period of one year. Notwithstanding the foregoing, the Committee may grant
Awards without the above-described minimum vesting requirements, or may permit
and authorize acceleration of vesting of Awards otherwise subject to the
above-described minimum 8  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om009.jpg]
vesting requirements, with respect to Awards covering 5% or fewer of the total
number of Shares authorized under the Plan. ARTICLE V ELIGIBILITY AND
PARTICIPATION 5.1 Eligibility. Individuals eligible to participate in this Plan
include all Employees and Directors. 5.2 Actual Participation. Subject to the
provisions of the Plan, the Committee may, from time to time, select from all
eligible individuals, those to whom Awards shall be granted and shall determine
the form and amount of each Award. 5.3 Prior Participation. Notwithstanding any
other provision of the Plan to the contrary, all prior service and participation
by a Participant with a Predecessor Corporation shall be credited in full
towards a Participant’s service and participation with the Company. ARTICLE VI
STOCK OPTIONS 6.1 Grant of Options. Subject to the terms and provisions of the
Plan, Options may be granted to Participants in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee. ISOs may not be granted following the ten-year (10) anniversary of
the date the Plan was last approved by shareholders in a manner that satisfies
the shareholder approval requirements applicable to ISOs. ISOs may be granted
only to Employees. 6.2 Award Agreement. Each Option grant shall be evidenced by
an Award Agreement that shall specify the Option Price, the duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
the Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or an NQSO. 6.3 Option Price. The Option Price for each grant of an
Option under this Plan shall be as determined by the Committee; provided,
however, the Option Price shall not be less than one hundred percent (100%) of
the Fair Market Value of a Share on the date the Option is granted. 6.4 Duration
of Options. Each Option granted to a Participant shall expire at such time as
the Committee shall determine at the time of grant; provided, however, no Option
shall be exercisable later than the tenth (10th) anniversary of its grant. 6.5
Exercise of Options. Options granted under this Article 6 shall be exercisable
at such times and be subject to such terms and conditions as the Committee shall
in each instance approve, which need not be the same for each grant or for each
Participant. 9  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om010.jpg]
6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of notice of exercise to an agent designated by the Company or by
complying with any alternative procedures which may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised. A condition of the issuance of the Shares as to which an
Option shall be exercised shall be the payment of the Option Price. The Option
may be exercised (and the Option Price may be satisfied) by (a) delivering cash
or its equivalent, (b) tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price, (c) broker-assisted cashless exercise, (d)
net exercise, (e) a combination of the foregoing or (f) by any other method
approved by the Committee in its sole discretion. The Committee shall determine
acceptable methods for tendering Shares as payment upon exercise of an Option
and may impose such limitations and prohibitions on the use of Shares to
exercise an Option as it deems appropriate. Subject to any governing rules or
regulations, as soon as practicable after receipt of written notification of
exercise and full payment (including satisfaction of any applicable tax
withholding), the Company shall deliver to the Participant evidence of book
entry Shares, or upon the Participant’s request, Share certificates in an
appropriate amount based upon the number of Shares purchased under the
Option(s). Unless otherwise determined by the Committee, all payments under the
methods indicated above shall be paid in United States dollars. 6.7 Restrictions
on Share Transferability. The Committee may impose such restrictions on any
Shares acquired pursuant to the exercise of an Option granted under this Article
6 as it may deem advisable, including, without limitation, restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded, and under any
blue sky or state securities laws applicable to such Shares. 6.8 Termination of
Employment or Service as a Director. The impact of a termination of a
Participant’s employment on an Option’s vesting and exercise period shall be
determined by the Committee, in its sole discretion, in the Participant’s Award
Agreement, and need not be uniform among Option grants or Participants. The
impact of a termination on a Participant’s service as a Director on an Option’s
vesting and exercise period shall be determined by the Committee, in its sole
discretion, in the Participant’s Award Agreement, and need not be uniform among
Option grants or Participants. 6.9 Transferability of Options. During his or her
lifetime, only the Participant shall have the right to exercise the Options.
After the Participant’s death, the Participant’s estate or beneficiary shall
have the right to exercise such Options.  Incentive Stock Options. No ISO
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. 10  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om011.jpg]
 Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Under no circumstances may an NQSO be
transferable for value or consideration. 6.10 Notification of Disqualifying
Disposition. If any Participant shall make any disposition of Shares issued
pursuant to the exercise of an ISO under the circumstances described in Section
421(b) of the Code (relating to certain disqualifying dispositions), such
Participant shall notify the Company of such disposition within ten (10) days
thereof. ARTICLE VII STOCK APPRECIATION RIGHTS 7.1 Grant of SARs. Subject to the
terms and conditions of the Plan, SARs may be granted to Participants at any
time and from time to time as shall be determined by the Committee. The
Committee may grant Freestanding SARs, Tandem SARs, or any combination of these
forms of SARs. Subject to the terms and conditions of the Plan, the Committee
shall have complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs. The SAR Grant Price for each grant
of a Freestanding SAR shall be determined by the Committee and shall be
specified in the Award Agreement. The SAR Grant Price shall not be less than one
hundred percent (100%) of the Fair Market Value of a Share on the date the SAR
is granted. The Grant Price of Tandem SARs shall be equal to the Option Price of
the related Option. 7.2 SAR Agreement. Each SAR Award shall be evidenced by an
Award Agreement that shall specify the Grant Price, the term of the SAR, and
such other provisions as the Committee shall determine. 7.3 Term of SAR. The
term of a SAR granted under the Plan shall be determined by the Committee, in
its sole discretion, provided that, no SAR shall be exercisable later than the
tenth (10th) anniversary of its grant. 7.4 Exercise of Freestanding SARs.
Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them; provided, however, such
terms and conditions shall be subject to Section 7.1 as to grant price and
Section 7.3 as to the term of the SAR. 7.5 Exercise of Tandem SARs. Tandem SARs
may be exercised for all or part of the Shares subject to the related Option
upon the surrender of the right to exercise the equivalent portion of 11  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om012.jpg]
the related Option. A Tandem SAR may be exercised only with respect to the
Shares for which its related Option is then exercisable. Notwithstanding any
other provision of this Plan to the contrary, with respect to a Tandem SAR
granted in connection with an ISO: (a) the Tandem SAR will expire no later than
the expiration of the underlying ISO; (b) the value of the payout with respect
to the Tandem SAR may be for no more than one hundred percent (100%) of the
difference between the Option Price of the underlying ISO and the Fair Market
Value of the Shares subject to the underlying ISO at the time the Tandem SAR is
exercised; and (c) the Tandem SAR may be exercised only when the Fair Market
Value of the Shares subject to the ISO exceeds the Option Price of the ISO. 7.6
Payment of SAR Amount. Upon the exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:  The difference between the Fair Market Value of a Share on the
date of exercise over the Grant Price; by  The number of Shares with respect to
which the SAR is exercised. At the discretion of the Committee, the payment upon
a SAR exercise may be in cash, in Shares of equivalent value, in some
combination thereof, or in any other manner approved by the Committee at its
sole discretion. The Committee’s determination regarding the form of SAR payout
shall be set forth in the Award Agreement pertaining to the grant of the SAR.
7.7 Termination of Employment or Service as a Director. The impact of a
termination of a Participant’s employment on a SAR’s vesting and exercise period
shall be determined by the Committee, in its sole discretion, in the
Participant’s Award Agreement, and need not be uniform among SAR grants or
Participants. The impact of a termination on a Participant’s service as a
Director on a SAR’s vesting and exercise period shall be determined by the
Committee, in its sole discretion, in the Participant’s Award Agreement, and
need not be uniform among SAR grants or Participants. 7.8 Nontransferability of
SARs. Except as otherwise provided in a Participant’s Award Agreement, no SAR
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Under no circumstances may a SAR be transferable for value or
consideration. Further, except as otherwise provided in a Participant’s Award
Agreement, all SARs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant. 7.9 Other Restrictions. The
Committee shall impose such other conditions and/or restrictions on any Shares
received upon exercise of a SAR granted pursuant to the Plan as it may deem
advisable. This includes, but is not limited to, requiring the Participant to
hold the Shares received upon exercise of a SAR for a specified period of time.
12  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om013.jpg]
ARTICLE VIII RESTRICTED STOCK AND RESTRICTED STOCK UNITS 8.1 Grant of Restricted
Stock or Restricted Stock Units. Subject to the terms and conditions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock and/or Restricted Stock Units to Participants in such amounts
as the Committee shall determine. Restricted Stock Units shall be similar to
Restricted Stock except that no Shares are actually awarded to the Participant
on the date of grant. 8.2 Restricted Stock or Restricted Stock Unit Agreement.
Each Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by
an Award Agreement that shall specify the Period(s) of Restriction, the number
of Shares of Restricted Stock or the number of Restricted Stock Units granted,
and such other provisions as the Committee shall determine. 8.3 Transferability.
Except as provided in this Article 8, the Shares of Restricted Stock and/or
Restricted Stock Units granted herein may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction established by the Committee and specified in the Award
Agreement (and in the case of Restricted Stock Units until the date of delivery
or other payment), or upon earlier satisfaction of any other conditions, as
specified by the Committee, in its sole discretion, and set forth in the Award
Agreement. 8.4 Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to the Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable federal or
state securities laws. To the extent deemed appropriate by the Committee, the
Company may retain the certificates representing Shares of Restricted Stock in
the Company’s possession until such time as all conditions and/or restrictions
applicable to such Shares have been satisfied or lapse. Except as otherwise
provided in this Article 8, Shares of Restricted Stock covered by each
Restricted Stock Award shall become freely transferable by the Participant after
all conditions and restrictions applicable to such Shares have been satisfied or
lapse (including satisfaction of any applicable tax withholding obligations),
and Restricted Stock Units shall be paid in cash, Shares, or a combination of
cash and Shares as the Committee, in its sole discretion shall determine. 8.5
Voting Rights. To the extent permitted or required by law, as determined by the
Committee, Participants holding Shares of Restricted Stock granted hereunder may
be granted the right to exercise full voting rights with respect to those Shares
during the Period of Restriction. A Participant shall have no voting rights with
respect to any Restricted Stock Units granted hereunder. 13  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om014.jpg]
8.6 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock or Restricted Stock Units
granted hereunder may, if the Committee so determines, be credited with
dividends paid with respect to the underlying Shares or dividend equivalents
while they are so held in a manner determined by the Committee in its sole
discretion. The Committee may apply any restrictions to the dividends or
dividend equivalents that the Committee deems appropriate. The Committee, in its
sole discretion, may determine the time and form of payment of dividends or
dividend equivalents, including cash, Shares, Restricted Stock, or Restricted
Stock Units; provided, however, that if dividends or dividend equivalents are
granted with respect to any Shares of Restricted Stock or Restricted Share Units
that are subject to performance goals, the dividends or dividend equivalents
shall be accumulated or reinvested and paid following the time such performance
goals are met, as set forth by the Committee in the applicable Award Agreement.
8.7 Termination of Employment or Service as a Director. The impact of a
termination of a Participant’s employment on a Restricted Stock or Restricted
Stock Unit’s vesting and settlement shall be determined by the Committee, in its
sole discretion, in the Participant’s Award Agreement, and need not be uniform
among Restricted Stock or Restricted Stock Unit grants or Participants. The
impact of a termination of a Participant’s service as a Director on a Restricted
Stock or Restricted Stock Unit’s vesting and settlement shall be determined by
the Committee, in its sole discretion, in the Participant’s Award Agreement, and
need not be uniform among Restricted Stock or Restricted Stock Unit grants or
Participants. 8.8 Section 83(b) Election. The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Section 83(b) of the Code. If a Participant makes an election pursuant to
Section 83(b) of the Code concerning a Restricted Stock Award, the Participant
shall be required to file promptly a copy of such election with the Company.
ARTICLE IX OTHER AWARDS The Committee may grant Other Awards, which may include,
without limitation, unrestricted Shares, the payment of Shares in lieu of cash,
the payment of cash based on attainment of Performance Goals, service conditions
or other goals established by the Committee and the payment of Shares in lieu of
cash under other Company incentive or bonus programs. Payment under or
settlement of any such Other Awards shall be made in such manner, at such times
and subject to such terms and conditions as the Committee may determine. ARTICLE
X PERFORMANCE MEASURES The performance goals applicable to an Award may be based
on one or more performance measures selected by the Committee in its sole
discretion. As the Committee may deem appropriate, performance measure(s) may
relate to the performance of the Company or an Affiliate as a whole, any
business unit of the Company or an Affiliate or any combination 14  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om015.jpg]
thereof, and performance may be measured in absolute terms or as compared to the
performance of one or more other companies or an index (including a stock market
index). The Committee also has the authority to provide for accelerated vesting
of any Award based on the achievement of performance goals. Awards that are
intended to qualify as Performance-Based Compensation, and that are held by
Covered Employees, may not be adjusted upward. The Committee shall retain the
discretion to adjust such Awards downward. ARTICLE XI RIGHTS OF PARTICIPANTS
11.1 Employment. Nothing in the Plan or an Award Agreement shall interfere with
or limit in any way the right of the Company and/or its Affiliates to terminate
any Participant’s employment or of the Board of Directors to terminate service
as a Director at any time or for any reason not prohibited by law, nor confer
upon any Participant any right to continue his or her employment or service as a
Director for any specified period of time. Neither an Award nor any benefits
arising under this Plan shall constitute an employment contract with the Company
and, accordingly, subject to Article 3 and Section 13.1, this Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Committee without giving rise to any liability on the part of
the Company, its Affiliates, and/or its Subsidiaries. 11.2 Participation. No
individual shall have the right to be selected to receive an Award under this
Plan, or, having been so selected, to be selected to receive a future Award.
11.3 Rights as a Shareholder. Except as otherwise provided in Article 8 of the
Plan or in an Award Agreement, a Participant shall have none of the rights of a
shareholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares. ARTICLE XII ACCELERATION EVENT The
Compensation Committee shall specify in each Participant’s Award Agreement the
treatment of outstanding Awards upon an Acceleration Event; provided that any
Converted Award will continue to apply the definition of “change in control” or
“acceleration event” as provided in the Predecessor Plan under which such
Converted Award was originally granted. Notwithstanding anything in the Plan to
the contrary, no award agreement shall provide for an acceleration of (i)
vesting or (ii) distribution or payout of an Award unless there is both an
Acceleration Event (or “change in control” or “acceleration event” in the case
of Converted Awards) and a qualifying termination of employment or service.
ARTICLE XIII AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION 13.1
Amendment, Modification, Suspension, and Termination. Subject to Sections 3.2,
4.3 and 13.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, 15  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om016.jpg]
or terminate the Plan and any Award Agreement in whole or in part; provided,
however, that, except for a change or adjustment made pursuant to Section 4.3,
no Option Price of an outstanding Option or Grant Price of an outstanding SAR
shall be reduced (whether through amendment, cancellation or replacement of
Awards with other Awards or other payments of cash or property) without
shareholder approval. 13.2 Adjustment of Awards Upon the Occurrence of Certain
Unusual or Nonrecurring Events. The Committee may make adjustments in the terms
and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4.3 hereof) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan. 13.3 Awards Previously
Granted. Notwithstanding any other provision of the Plan to the contrary, no
termination, amendment, suspension, or modification of the Plan or an Award
Agreement shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Participant holding
such Award, unless otherwise required by law. ARTICLE XIV WITHHOLDING 14.1 Tax
Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan. 14.2 Share Withholding. With
respect to withholding required upon the exercise of Options, or SARs, upon the
lapse of restrictions on Restricted Stock and Restricted Stock Units, or any
other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax that could be imposed on the transaction. All
such elections shall be irrevocable, made in writing, and signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate. ARTICLE XV SUCCESSORS All
obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the 16  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om017.jpg]
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company. ARTICLE
XVI GENERAL PROVISIONS 16.1 Forfeiture Events. The Committee may specify in an
Award Agreement that the Participant’s rights, payments, and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture, or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award. Such events
shall include, but shall not be limited to, termination of employment for cause,
violation of material Company and/or Affiliate policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company and/or its Affiliates. 16.2 Legend.
The certificates for Shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer of such Shares. 16.3 Gender
and Number. Except where otherwise indicated by the context, any masculine term
used herein also shall include the feminine, the plural shall include the
singular, and the singular shall include the plural. 16.4 Severability. In the
event any provision of the Plan shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included. 16.5 Requirements of Law. The granting of
Awards and the issuance of Shares under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. 16.6
Securities Law Compliance. With respect to Insiders, transactions under this
Plan are intended to comply with all applicable conditions of Rule 16b-3 or its
successor under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee. 16.7
Registration and Listing. The Company may use reasonable endeavors to register
Shares allotted pursuant to the exercise of an Award with the United States
Securities and Exchange Commission or to effect compliance with the
registration, qualification, and listing requirements of any national securities
laws, stock exchange, or automated quotation system. 16.8 Delivery of Title. The
Company shall have no obligation to issue or deliver evidence of title for
Shares issued under the Plan prior to:  Obtaining any approvals from
governmental agencies that the Company determines are necessary or advisable;
and 17  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om018.jpg]
 Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable. 16.9 Inability to Obtain
Authority. The inability of the Company to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.
16.10 Employees or Directors Based Outside of the United States. Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws in
other countries in which the Company and its Affiliates operate or have
Employees or Directors, the Committee, in its sole discretion, shall have the
power and authority to:  Determine which Affiliates shall be covered by the
Plan;  Determine which Employees and/or Directors outside the United States are
eligible to participate in the Plan;  Modify the administrative terms and
conditions of any Award granted to Employees and/or Directors outside the United
States to comply with applicable foreign laws;  Establish subplans and modify
exercise procedures and other terms and procedures, to the extent such actions
may be necessary or advisable. Any subplans and modifications to Plan terms and
procedures established under this Section 16.10 by the Committee shall be
attached to this Plan document as appendices; and  Take any action, before or
after an Award is made, that it deems advisable to obtain approval or comply
with any necessary local government regulatory exemptions or approvals. 
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, or governing statute or any other applicable law. 16.11
Uncertificated Shares. To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange. 16.12 Unfunded Plan.
Participants shall have no right, title, or interest whatsoever in or to any
investments that the Company may make to aid it in meeting its obligations under
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other person. To the extent that any person 18  



--------------------------------------------------------------------------------



 
[amendedandrestated2014om019.jpg]
acquires a right to receive payments from the Company under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company. All payments to be made hereunder shall be paid from the general funds
of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in the Plan. The Plan is not subject to ERISA. 16.13 No
Fractional Shares. No fractional Shares shall be issued or delivered pursuant to
the Plan or any Award. The Committee shall determine whether cash, Awards, or
other property shall be issued or paid in lieu of fractional Shares or whether
such fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated. 16.14 Retirement and Welfare Plans. The value of compensation paid
under this Plan will not be included as “compensation” for purposes of computing
the benefits payable to any participant under the Company’s retirement plans
(both qualified and non-qualified) or welfare benefit plans unless such other
plan expressly provides that such compensation shall be taken into account in
computing a participant’s benefit. 16.15 Governing Law. The Plan and each Award
Agreement shall be governed by the laws of the State of New York, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction. Unless otherwise provided in the Award Agreement, recipients of an
Award under the Plan are deemed to submit to the exclusive jurisdiction and
venue of the federal or state courts of New York, to resolve any and all issues
that may arise out of or relate to the Plan or any related Award Agreement.
16.16 Clawback, Repayment or Recapture Policy. Notwithstanding anything to the
contrary, to the extent allowed under applicable law or regulatory filings,
unless otherwise determined by the Committee, all Awards granted under the Plan,
and any related payments made under the Plan, shall be subject to the
requirements of any applicable clawback, repayment or recapture policy
implemented by the Company, including any such policy adopted to comply with
applicable law (including without limitation the Dodd-Frank Wall Street Report
and Consumer Protection Act) or securities exchange listing standards and any
rules or regulations promulgated thereunder, to the extent set forth in such
policy and/or in any notice or agreement relating to an Award or payment under
the Plan. 19  



--------------------------------------------------------------------------------



 